         Case 2:20-cv-00346-TLN-EFB Document 5 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11       DERRICK JEROME LEWIS,                         No. 2:20-cv-00346-TLN-EFB
12                        Plaintiff,
13             v.                                      ORDER
14       JAMES GLICK; SAFETYNET
         WIRELESS; GINA THOMAS; VINCENT
15       THOMAS; and ERNEST MUNIUZ,
16                        Defendants.
17

18            On May 14, 2020, the magistrate judge filed findings and recommendations herein which

19   were served on the parties and which contained notice that any objections to the findings and

20   recommendations were to be filed within fourteen days. No objections were filed.1

21            Accordingly, the Court presumes any findings of fact are correct. See Orland v. United

22   States, 602 F.2d 207, 208 (9th Cir. 1999). The magistrate judge’s conclusions of law are

23   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

24            The Court has reviewed the applicable legal standards and, good cause appearing,

25   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.

26   1
            Although it appears from the file that Plaintiff’s copy of the findings and
27   recommendations was returned, Plaintiff was properly served. It is Plaintiff’s responsibility to
     keep the Court apprised of his current address at all times. Pursuant to Local Rule 182(f), service
28   of documents at the record address of the party is fully effective.
                                                       1
     Case 2:20-cv-00346-TLN-EFB Document 5 Filed 06/16/20 Page 2 of 2

 1          Accordingly, IT IS ORDERED that:

 2          1. The proposed Findings and Recommendations filed May 14, 2020, are ADOPTED IN

 3   FULL; and

 4          2. This action is DISMISSED without prejudice for failure to state a claim as set forth in

 5   the March 20, 2020 order (ECF No. 3).

 6   DATED: June 15, 2020

 7

 8

 9
                                                            Troy L. Nunley
10                                                          United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
